DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 2 (i.e., claim 7) in the reply filed on 05/26/21 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that search and examination of all the claims and species can be made without serious burden”.  This is not found persuasive because as set forth in the 03/29/21 election of species, Species 1, Species 2, Species 3 and Species 4 encompass structural/mechanical features different from one another (as described and delineated in the 03/29/21 election of species). In this respect, applicant has not yet provided any specific technical reason(s) or objective explanation to clearly support that Species 1-4 are not mutually exclusive in terms of their structures, functional aspects, structural cooperative relationship or mechanical features and the likes within the context of the claimed invention. Further, applicant has not yet admitted on the written record that, or submitted or identified evidence to show, Species 1-4 are obvious variants. Therefore, the embodiments of Species 1-4 represent distinct and mutually exclusive species which do not overlap in scope. Moreover, applicant's attention is particularly directed to MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/19 was considered by the examiner.
Drawings
The drawings were received on 06/25/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the leads" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a plurality of electrode leads”, it is immediately unclear whether applicant refers to the same “plurality of electrode leads”, or to another/different “leads”. Also, it is unclear which one of the plurality of leads is being referred (if so intended). Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 4 recites the limitation "the electrode leads" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 contains an earlier recitation of “a plurality of electrode leads”, it is immediately unclear whether applicant refers to the same “plurality of electrode leads”, or to another/different “leads”. Also, it is unclear which one of the plurality of leads is being referred (if so intended). Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
The language "opposite portions" in claim 7 is of uncertain meaning, thereby rendering the scope of the claim vague and obfuscated.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite location and components. In this case, the specific spatial orientation of the “opposite portions” is unclear as well as the meaning of “opposite portions” within the context of the claimed invention. Thus, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the leads" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Since claim 10 itself contains an earlier recitation of “a plurality of electrode leads”, it is immediately unclear whether applicant refers to the same “plurality of electrode leads”, or to another/different “leads”. Also, it is unclear which one of the plurality of leads is being referred (if so intended). Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 10 recites the limitation “a plurality of battery cells” (line 17) and "the battery cells" (line 18).  There is insufficient antecedent basis for this limitation in the claim. Since claim 10 itself contains an earlier recitation of “neighboring battery cells” (line 5), it is immediately unclear whether applicant refers to the same “neighboring battery cells”, or to another/different 
Claims 12-18 are indefinite as their preamble (i.e., “The connector”) is inconsistent with the preamble of independent claim 10 (i.e., “A battery module”) from which they all depend, directly or indirectly. 
Claim 13 recites the limitation "the electrode leads" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since claim 10 contains an earlier recitation of “a plurality of electrode leads”, it is immediately unclear whether applicant refers to the same “plurality of electrode leads”, or to another/different “leads”. Also, it is unclear which one of the plurality of leads is being referred (if so intended). Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
The language "opposite portions" in claim 16 is of uncertain meaning, thereby rendering the scope of the claim vague and obfuscated.  The foregoing language is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite location and components. In this case, the specific spatial orientation of the “opposite portions” is unclear as well as the meaning of “opposite portions” within the context of the claimed invention. Thus, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 19 recites the limitation “a plurality of battery cells” (lines 1-2).  There is insufficient antecedent basis for this limitation in the claim. Since claim 10 itself contains an earlier recitation of “neighboring battery cells” (line 5) and “a plurality of battery cells” (line 
Claim 20 recites the limitation "the leads" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Since claim 20 itself contains an earlier recitation of “a plurality of electrode leads”, it is immediately unclear whether applicant refers to the same “plurality of electrode leads”, or to another/different “leads”. Also, it is unclear which one of the plurality of leads is being referred (if so intended). Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 
Claim 20 recites the limitation “a plurality of battery cells” (line 17) and "the battery cells" (line 18).  There is insufficient antecedent basis for this limitation in the claim. Since claim 20 itself contains an earlier recitation of “neighboring battery cells” (line 5), it is immediately unclear whether applicant refers to the same “neighboring battery cells”, or to another/different “battery cells”, or to another set/subset of “neighboring battery cells battery cells”. Also, it is unclear which one of battery cells is being referred (if so intended). Applicant is requisitioned to employ consistent nomenclature or terminology throughout the present claims for clarity and precision. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6-7, 10, 13-17, 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-2011-8700 (hereinafter referred to as KR’700).
As to claims 1, 6-7, 10, 15-16 and 19-20:
KR’700 teaches that it is known in the art to make battery module/assembly with an enclosure/cartridge for a vehicle, a plurality of battery cells and a connector (Abstract; 0012-0019; Figures 2, 4, 5A-B) wherein the connector 10 includes a conductive main body/structure 13 including contacting elements adjacent to one another to contact battery cell terminals/leads; pushing elements 11 (11A-B) separated from each other which can move to contact the battery terminals/leads, and a core body/structure 12 which can move to contact the pushing elements 11 (11A-B), thereby allowing the components of connector 10 to move in upward/downward directions (elements 13, 12), and lateral directions [pushing elements 11 (11A-B)] in order to connect with the battery terminals/leads and provide mechanical pressure to allow electrical connection with the battery cell terminals/leads (Abstract; 0012-0019; Figures 2, 4, 5A-B). In this case, since claim 1 fails to define the specific structural cooperative relationship and coupling structure between the main body, the push members and the core member, KR’700’s teachings are sufficient to satisfy applicant’s broadly claimed connector components. 

    PNG
    media_image1.png
    311
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    507
    488
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    460
    570
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    406
    465
    media_image4.png
    Greyscale
            
    PNG
    media_image5.png
    566
    541
    media_image5.png
    Greyscale

As to claims 4, 13-14:
	As illustrated in Figure 4B and 5A, infra, the battery cell terminals/leads can move upwardly/downward, or in upward/downward directions, so as to be inserted between the connector components 11A-B (push members), 12 (core member) and 13 (main body/structure); and wherein connector components 11A-B expand in, or move, in a vertical direction (left/right) so as to tight-up the connection with the battery cell terminals/leads, or provide mechanical pressure to contact therebetween. 

    PNG
    media_image2.png
    507
    488
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    460
    570
    media_image3.png
    Greyscale

As to claim 17:
As illustrated in Figure 4B and 5A, push members 11 (11A-B) includes inclined/sloped portions on a lower side, and the main body/structure/frame 13 includes inclined/sloped portions corresponding with the ones in push members 11 (11A-B). 

    PNG
    media_image6.png
    263
    306
    media_image6.png
    Greyscale

	Thus, the present claims are anticipated. 
(at least) Claims 1, 10 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication KR 10-1941257 (hereinafter referred to as KR’257).
As to claims 1, 10 and 20:
KR’257 discloses that it is known in the art to make battery module/assembly comprising an enclosure/cell cartridge for automobiles/vehicles comprising a plurality of battery cells and a connector (Title/Abstract; 0002-0003; Figures 1-6 & 8) wherein the connector 300 includes a conductive main body/structure/frame 310 including contacting element placed adjacent to one another and used to contact battery cell terminals/leads, pushing elements 320 (320A-B) spaced part from each other which can move so as to contact the battery cell terminals/leads, and a core body/structure/element 330 which can move and come into contacts with pushing elements 320 (320A-B), thereby allowing the components of connector 300 to move therebetween in upward/downward directions (elements 310 and 330), and lateral directions [pushing elements 320 (320A-B)] so as to tight-up the connection with the battery cell terminals/leads, or provide mechanical pressure to contact therebetween and/or to allow electrical connection with the battery cell terminals/leads (Title/Abstract; see Figures 1-6 & 8). 

    PNG
    media_image7.png
    642
    247
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    390
    384
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    854
    297
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    639
    253
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    642
    455
    media_image11.png
    Greyscale

	Thus, the present claims are anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-2011-8700 (hereinafter referred to as KR’700) as applied to the foregoing claims above, and further in view of the publication KR 10-2014-102423 (hereinafter referred to as KR’423).

As to claim 2-3, 11-12 and 18:
KR’423 discloses that it is known in the art to make an electrode tab connecting apparatus (i.e., battery connector) for a battery module wherein the electrode tab connecting apparatus (i.e., battery connector) (Abstract; Titles; see Figures 1-3 & 6) includes fastening holes in a main body/structure, a corresponding fastening holes in central core element/member, and a bolt member inserted into respective fastening holes of the main body/structure and core element/member, thereby passing through the fastening holes to connect or couple the main body/structure and core element/member (see Figures 1-3 & 6):

    PNG
    media_image12.png
    577
    449
    media_image12.png
    Greyscale
    
    PNG
    media_image13.png
    706
    471
    media_image13.png
    Greyscale
    
    PNG
    media_image14.png
    611
    471
    media_image14.png
    Greyscale

	In view of the above, it would have been obvious to a person possessing a level of ordinary skill in the art before the filing of the claimed invention to use the electrode tab connecting apparatus (i.e., battery connector/movement mechanism) of KR’423 comprising 
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawai et al’918 and/or Yamamoto et al’393 teach battery connectors for interconnecting battery terminals in a battery module/assembly. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727